Citation Nr: 1549773	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether an appeal from a November 18, 2010, rating decision was timely perfected following the issuance of a November 9, 2012, statement of the case.

2. Entitlement to an initial rating in excess of 10 percent for a right elbow strain. 

3. Entitlement to an initial compensable rating for cubital tunnel syndrome in the left elbow for the period prior to October 27, 2011, and from December 1, 2011 to February 13, 2013, and in excess of 10 percent since February 14, 2013.  

4. Entitlement to an initial rating in excess of 10 percent for a back disability, diagnosed as a thoracic sprain.
 
5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

7. Entitlement to service connection for a respiratory disorder, to include as related to an undiagnosed illness.

8. Entitlement to a total disability rating based on individual unemployability   (TDIU).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to September 2006 and from March 2009 to March 2010.  

This matter is on appeal from rating decisions in November 2010, June 2012, October 2012 and December 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

The November 2010 rating decision which granted service connection for a left elbow disability listed the disorder as left elbow carpal tunnel syndrome, despite the fact that the April 2010 rating examination diagnosed left elbow cubital tunnel syndrome and that subsequent medical records reflect cubital, not carpal, tunnel syndrome.  It appears that this was done in error and the Board has considered the current claim as involving left elbow cubital tunnel syndrome.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to an increased rating for thoracic sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. At his hearing before the Board in May 2015, the Veteran requested that his claims related to his right elbow disability, respiratory disorder and individual unemployability be withdrawn.

2. Given the reasonable likelihood that the Veteran's representative did not receive a November 2012 statement of the case until February 2013, the February 11, 2013 VA Form-9 was timely to perfect the issues on appeal from the November 18, 2010, rating decision.  

3. For the period on appeal, the neuropathy in the Veteran's left ulnar nerve has been characterized by incomplete paralysis that is "mild" in nature; incomplete paralysis that is "moderate" in nature has not been shown.

4. Bilateral hearing loss has not been shown for VA purposes. 

5. Residuals of a TBI were not shown in service and are not related to service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to initial rating in excess of 10 percent for a right elbow strain have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a respiratory disorder, to include as related to an undiagnosed illness, have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

3. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

4. A timely substantive appeal with regard the issues contained in the November 9, 2012, statement of the case has been submitted.  38 U.S.C.A. §§ 7105, 7108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306 (2015).

5. The criteria for an initial 10 percent rating, but no higher, for cubital tunnel syndrome in the left elbow prior to October 27, 2011 and from December 1, 2011, to February 13, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DC 8516 (2015).

6. The criteria for an initial rating in excess of 10 percent for cubital tunnel syndrome in the left elbow from February 14, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DCs 8516 (2015).

7. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2015).

8. The criteria for entitlement to service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202 (2015).

Here, at his hearing before the Board in May 2015, the Veteran requested that his claims related to his right elbow disability, respiratory disorder and individual unemployability be withdrawn.  See Hearing Transcript at 3, 24 (May 20, 2015).  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claims.  

VA examinations with respect to the issues on appeal were also obtained in April and May 2010, June 2012, and May 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in May 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and onset of his TBI symptoms as well as his hearing loss symptoms.  He also discussed the nature of his left elbow and back symptoms, and how they affect his daily living.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Timeliness of Appeal

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  A substantive appeal consists of a properly completed VA Form-9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2015). 

As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).

In this case, the Veteran was notified by letter dated November 18, 2010, of issues decided in a November 12, 2010, rating decision.  This rating decision, in pertinent part, denied service connection for breathing problems as due to an undiagnosed illness and bilateral hearing loss and also denied increased initial ratings for right elbow strain and left elbow cubital tunnel syndrome.  After he submitted a timely notice of disagreement to this rating decision, which was received by the RO on October 24, 2011, a statement of the case was issued on November 9, 2012.  Although he was told on that occasion that he has 60 days to perfect his appeal, a VA Form-9 was not received by the RO until February 11, 2013, well over the 60 day limit.  As a consequence, the RO sent the Veteran a letter on March 1, 2013, that his VA Form-9 was not timely submitted, and the November 18, 2010 rating decision was now final.  

The Veteran has disagreed with the RO's determination that his VA Form-9 was not timely.  Specifically, at his hearing before the Board in May 2015, the Veteran's representative argued that his office did not receive the November 9, 2012 statement of the case until February 7, 2013.  

After reviewing the evidence, the Board concludes that there is sufficient good cause to determine that the November 2012 statement of the case was not actually received by the Veteran's representative until February 2013, based on the representative's credible testimony.  The also Board recognizes that the Veteran changed representatives during this period and the possibility that his new representative may have not received the November 9, 2012, statement of the case in a timely fashion is a reasonable possibility as a copy of the statement of the case was initially sent to the incorrect representative.  Therefore, equitable tolling should apply, and the February 11, 2013 VA Form-9 is considered timely.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011); See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to submit a timely substantive appeal is not a jurisdictional bar to the Board's adjudication of the matter).  Therefore, the Board will continue with adjudication of these claims.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, in a November 2010 rating decision, the Veteran was granted service connection for cubital tunnel syndrome in the left elbow, and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, DC 5206 (addressing limitation of flexion in the forearm).  After he underwent surgery for this disorder in October 2011, he was granted a temporary total convalescent rating for the period from October 27 to November 30, 2011, and this period is no longer on appeal.  See 38 C.F.R. § 4.30 (2015).  Finally, in a December 2013 rating decision his disability rating was increased to 10 percent, effective February 14, 2013. 

As an initial matter, while the rating decisions have stated that the Veteran has been rated under 38 C.F.R. § 4.71a, DC 5206, this is incorrect.  In actuality, the evidence has consistently established that the Veteran's disorder is neurological in nature, and specifically affects the ulnar nerve.  Indeed, none of the medical evidence indicates that the Veteran's elbow disorder is musculoskeletal in nature.  For example, at his VA examination in April 2010, X-rays of the left elbow were normal.  Moreover, while some physicians originally speculated that tendonitis may be present, this was never diagnosed.  In fact, when granting a 10 percent rating in its December 2013 rating decision, the RO applied the rating criteria for neuropathy to the ulnar nerve, rather than for any disability in the elbow joint.  This is also what the Veteran substantially argued at his hearing before the Board in May 2015.  Therefore, the Veteran's left elbow disability is instead appropriately rated under 38 C.F.R. § 4.124, DC 8516 (2015).  

Under DC 8516, for the non-dominant arm (the Veteran's left arm), a 10 percent rating is warranted when the evidence shows incomplete paralysis that is "mild" in nature.  A 20 percent rating is warranted when the evidence shows incomplete paralysis that is "moderate" in nature, and 30 percent rating is warranted when the evidence shows incomplete paralysis that is "severe" in nature.  A 50 percent rating, the highest rating under this diagnostic code, is warranted when the evidence shows complete paralysis with characteristics such as a "griffin claw" deformity, flexor contraction of ring and little fingers, marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb or flexion of wrist is weakened.  38 C.F.R. § 4.124, DC 8516 (2015).

As an initial matter, the Board determines that a 10 percent rating is warranted for neurological symptoms prior to February 14, 2013.  Specifically, at a VA examination in April 2010, the Veteran displayed abnormal sensory functioning with findings of paresthesia of the 4th and 5th digits of the left hand.  He also stated that he experiences flare-ups that cause limitation of motion in the joint.  A May 2010 treatment note also recorded complaints of pain that radiated to the medial two fingers.  At another VA examination in June 2012, the Veteran stated that he continued to experience numbness in the fingers, and sensory functioning was absent in the left fingers.  When resolving every reasonable doubt in the Veteran's favor, the Board determines that his symptoms can be characterized as very "mild" partial paralysis.  Therefore, a 10 percent rating is warranted for the relevant period prior to February 14, 2013.

However, a rating in excess of 10 percent is not warranted for any period on appeal.  Specifically, at his VA examination in April 2010, the Veteran's motor functioning was within normal limits and, while there was some sensory deficit in the fingers of the left hand, there was no other significant neurological deficit.  In July 2010, a motor conduction study indicated some segmental slowing, but there was no indication of entrapment neuropathy.  

Next, at a VA examination in June 2012, the Veteran complained of pain and numbness in his pinky and ring finger.  Upon examination, while his sensory functioning was absent in the left hand, his strength and reflexes were both normal, and no muscle atrophy was present.  Overall, the VA examiner characterized the incomplete paralysis in the ulnar nerve as "mild" in nature.  Finally, at his most recent VA examination in May 2013, the Veteran complained that his arm sometimes gives out, but the condition overall had "gotten better."  Upon examination his muscle strength testing and reflexes were both normal, although his sensory functioning was diminished.  As was the case in June 2012, his incomplete paralysis in the left ulnar nerve was again characterized as "mild" in nature.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his ulnar nerve disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his ulnar nerve disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's ulnar nerve disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to this issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not those which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In fact, the Veteran withdrew the issue of TDIU from appellate review at his May 2015 Board hearing.

Based on evidence of record, the Board determines that a 10 percent rating is warranted for the period prior to February 14, 2013, and the appeal is granted to this extent.  

Service Connection

The Veteran is seeking entitlement to service connection for bilateral hearing loss and for residuals of a TBI.  Specifically, at his hearing before the Board in May 2015, he stated that he experienced a head injury in service during training, where he fell and struck his forehead against the inside of his helmet.  Since then, he asserts, he has been unable to remember some small details.  He has also experienced headaches.  He attributed his hearing loss to noise exposure while walking near aircraft.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for either disorder, based on the evidence of record.  First, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Here, the evidence does not reflect that he has ever exhibited hearing loss for VA purposes.  Specifically, at a VA examination in May 2010, the Veteran stated that his hearing loss began when returning from active duty in 2004, and was characterized by symptoms such as the inability to pick voices out of a crowd. 
However, his tonal thresholds were not in excess of 15 dB in either ear at any frequency, and his speech recognition was 100 percent bilaterally.  

In view of the evidence of record, and most notably the observations of the VA examiner, who conducted an examination that the Board finds adequate for evaluation purposes, the only conclusion to be reached is that the Veteran does not have hearing loss for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, service connection is not warranted for this disorder.  

Next, regarding the Veteran's TBI claim, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a TBI while in service.  
In fact, the post-service evidence does not reflect symptoms related to TBI for many years after the Veteran left active duty service.  Specifically the first clinical observations of a TBI were not until an April 2012 treatment note, where a TBI screening was positive.  The Board emphasizes that this first indication of TBI is approximately two years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of TBI symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as a TBI, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's reported history of continued symptomatology since active service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, although he stated at his hearing before the Board in May 2015 that he experienced TBI symptoms since service, this is contradicted by a May 2010 TBI screening which was negative, and where he specifically denied "any problems" resulting from a TBI in service.  In the Board's view, the Veteran would have mentioned such symptoms at that time if they had existed, as opposed to more recent statements made in the context of a claim for benefits.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, none of the medical evidence relates any residuals of a TBI to service, and no treating professional has opined that such a relationship exists.  Indeed, at a VA examination in June 2012, the examiner did not note the presence of a TBI.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss and residuals of a TBI to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of either hearing loss as recognized by VA or a TBI.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss and TBI are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal as to these issues is denied.


ORDER

The issue of entitlement to initial rating in excess of 10 percent for a right elbow strain is dismissed without prejudice.  

The issue of entitlement to service connection for a respiratory disorder, to include as related to an undiagnosed illness, is dismissed without prejudice.  

The issue of entitlement to TDIU is dismissed without prejudice.  

A timely substantive appeal with regard to the issues contained in the November 9, 2012, statement of the case has been submitted. 

An initial 10 percent rating, but no more, for cubital tunnel syndrome in the left elbow prior to October 27, 2011, and from December 1, 2011, to February 13, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating in excess of 10 percent for cubital tunnel syndrome in the left elbow from February 14, 2013, is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a TBI is denied.  


REMAND

As for the Veteran's thoracic sprain rating claim, additional development is required before this issue may be adjudicated.  Specifically, at his hearing before the Board in May 2015, the Veteran stated that his back disability has worsened since his most recent VA examination in June 2012.  In such cases, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Muskogee, Oklahoma, since October 2014, as well as from any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, schedule the Veteran for a VA examination of his thoracic sprain.  He should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, should be made available to the designated examiner. 

The examiner should describe all symptomatology related to the Veteran's service-connected back disability, to include orthopedic and neurological symptoms.  All 

indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the Veteran's back disability due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


